EXHIBIT 10.30

 

HOLOGIC, INC.

EXECUTIVE FINANCIAL SERVICES PROGRAM

 

(updated December 15, 2004)

 

OBJECTIVE:      Hologic is maintaining a financial services program to assist
eligible officers in their
personal planning. Helping to ensure each officer has the most advantageous
personal
financial plan in place should enable the officer to devote a greater amount of
productive
time to Hologic corporate matters. The Company believes that this program is a
worthwhile benefit, helping to retain key employees and providing for a certain
peace-of-
mind. PROGRAM:      Hologic will pay for up to $5,000 of qualified financial
planning services each calendar year for each officer. Expenses incurred in
excess of $5,000 are the responsibility of that officer. TERM:      The initial
term of this program will be three years (until December 15, 2007) and include
all services incurred through December 31, 2006. ELIGIBLE INDIVIDUALS:      This
program is extended to each U.S. based executive officer of the Company as
approved by the Board of Directors.



--------------------------------------------------------------------------------

ALLOWABLE SERVICES:   

This program covers all financial planning services provided to officers which
fall under the
following general categories:

 

          •   Estate Planning and Administration           •   Retirement
Planning           •   Investment and Financial Planning           •   Gift
Planning           •   Stock Option Exercise Planning           •   Trust
Preparation           •   Will Preparation           •   Income Tax Planning and
Return Preparation           The above list of services is not all inclusive.
However, commissions or fees payable in connection with the purchase of
financial products or monitoring investment assets are not included.
PLANNING PROVIDERS:    The Company will pay or reimburse each officer for
services provided by any qualified financial advisor, tax authority, accountant
or attorney. PROCEDURE:    Each officer is responsible for sending all invoices
for services incurred directly to the Company within a reasonable period of time
and no later than the 15th of February for the preceding calendar year (based on
invoice date). TAX TREATMENT:    The cost of all services provided to each
officer is a taxable benefit and will be included as ordinary income on their
W-2 for the year in which the costs are paid. ADMINISTRATION:    This Program
will be administered by the Controller of the Company and any questions or
issues regarding interpretation of this Program will be decided by the Company’s
Chief Financial Officer. EFFECTIVE DATE:    This Program is effective for all
services incurred or invoices received in calendar 2004.